            Case 1:18-cv-03261-AT Document 59 Filed 07/03/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                      July 3, 2019

VIA ECF AND EMAIL

Hon. Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                            Re:      Moreira et al v. J&I Thai Inc., et al
                                                     Case No. 18-cv-3261 (AT)

Dear Judge Torres:

        This office represents Plaintiff Juan C. Moreira in the above-referenced matter. Plaintiff

respectfully request an extension to August 1, 2019 of today’s deadline to file the settlement

agreement and request for approval of the settlement. Defendant Phannita Yitho, the sole

remaining defendant, consents to the extension.

        We ask for the extension because we have been unable to finalize and execute the revised

settlement agreement to date. I have sent the revised settlement agreement to Defendant Phannita

Yitho for her review. We anticipate that both sides will execute the revised agreement in

approximately the next ten days, but respectfully ask for an extension to August 1 in order to leave

room for unexpected delays. This is the first request for an extension of this deadline.

        I thank the Court for its time and attention to this matter.

                                                             Respectfully Submitted,

                                                             /s/ Joshua S. Androphy
                                                             Joshua S. Androphy
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
